In re Shirley G. Wimberly, Judge, applying for rehearing of action of this court dated 6/22/90, 564 So.2d 310, from the Criminal District Court, Parish of Orleans, Sec. I, No. 289-056.
The order of June 22, 1990 is supplemented as follows: The minutes show clearly that relator was resentenced as a multiple offender under the provisions of R.S. 15:529.1. While the length of the sentence remains the same, 50 years, at hard labor, resentencing under R.S. 15:529.1 has deprived relator of eligibility for good time *384credits and early release. La.R.S. 15:571.-3(C). To that extent, relator’s sentence has been enhanced in violation of his plea bargain with the state.